213 P.3d 1156 (2009)
2009 OK 46
Troy HENNING, Plaintiff/Appellant,
v.
AMERICAN HOME ASSURANCE COMPANY, Defendant/Appellee.
No. 106,836.
Supreme Court of Oklahoma.
June 22, 2009.

ORDER OF SUMMARY DISPOSITION
¶ 1 In this matter, THE COURT FINDS, from a review of the record and briefs submitted, that this Court's recent decision in Summers v. Zurich American Insurance Co., 2009 OK 33, 213 P.3d 565 (rehearing denied June 22, 2009), is dispositive of the issues presented. Rule 1.201 of the Oklahoma Supreme Court Rules provides that "[i]n any case in which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision." Okla. Stat. tit. 12, ch. 15. app. 1 (2001).
¶ 2 The record in this matter does not contain an order from the Workers' Compensation Court which demonstrates compliance with section 42(A) of the Workers' Compensation Act or Rule 58 of the Rules of the Workers' Compensation Court. Further, the record contains no order "which certifies that previously awarded medical [or wage] benefits have not been provided as ordered, and demonstrates no good cause for Insurer's *1157 failure to do so." Summers, 2009 OK 33, ¶ 17, 213 P.3d 565.
¶ 3 IT IS THEREFORE ORDERED that the decision of the District Court is affirmed.
  /s/ James E. Edmondson
  JAMES E. EDMONDSON, Chief Justice
CONCUR: EDMONDSON, C.J., TAYLOR, V.C.J., OPALA, KAUGER, WATT, WINCHESTER, COLBERT, REIF, JJ.
DISSENTS: HARGRAVE, J.